                      IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    JON ARNOLD, individually and on behalf of
    all others similarly situated,

                            Plaintiff,

    v.                                                             Case No. 18-cv-6644

    JP MORGAN CHASE BANK, N.A. and
    EARLY WARNING SERVICES, LLC,

                            Defendants.


         MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT EARLY WARNING
               SERVICES, LLC’S MOTION TO COMPEL ARBITRATION

            Pursuant to Federal Rules of Civil Procedure 12(b)(1) and (b)(3) and 9 U.S.C. §§ 3 and 4,

Defendant Early Warning Services, LLC (“Early Warning”) hereby respectfully moves this Court

to enter an Order (i) compelling individual arbitration of Plaintiff Jon Arnold’s claims as required

by his arbitration agreements with Defendant JP Morgan Chase Bank, N.A. (“Chase”) and (ii)

staying or dismissing this litigation against Early Warning until arbitration is complete.

I.          INTRODUCTION

            Plaintiff Jon Arnold purports to assert claims against Chase and Early Warning for alleged

violations of the Illinois Consumer Fraud Act and the Electronic Fraudulent Transfer Act.1

Plaintiff’s claims are based on a transaction he initiated from his Chase bank account in which he

electronically transferred money to his landlord’s Bank of America account using Chase’s

“QuickPay” service, which allows Chase customers to send money electronically through Chase’s

website or its mobile application using Early Warning’s clearXchange service. Even if a violation


1
         Plaintiff also asserts an unjust enrichment claim against Chase, but Plaintiff does not assert
         that claim against Early Warning.
of the statutes occurred (and one did not), Plaintiff cannot bring these claims in this Court because

his various agreements with Chase require him to individually arbitrate, rather than litigate in

court, the claims he attempts to assert in this lawsuit.

          Early Warning’s Motion to Compel Arbitration should be granted because Plaintiff is

bound by the arbitration agreements with Chase, and the third-party beneficiary doctrine permits

Early Warning (as a non-signatory) to enforce the arbitration agreements. Specifically:

           Plaintiff is a Chase customer and is bound by the Chase arbitration agreements. The

            scope of the agreements is broad, encompassing “any dispute relating in any way to your

            account or transactions,” and “any dispute, claim or controversy arising now or in the

            future under or relating in any way to” Chase’s online services. Chase Deposit Account

            Agreement (“DAA”), Declaration of Laura Deck, Dkt. 25-1, Exhibit J, ¶ I.12; Chase

            Online Services Agreement (“OSA”), Declaration of Nicholas Sergi, Exhibit B, Dkt. 25-

            3, ¶ 12.

           Plaintiff’s claims in this litigation fall squarely within the scope of the arbitration

            agreements. Plaintiff’s claims relate to his Chase account transactions and online

            services because he bases his claims on his allegations that he attempted to use Chase’s

            QuickPay service to transfer money from his Chase checking account to his landlord.

            See Compl. ¶¶ 16–37. He also alleges that he accessed his Chase account information

            using Chase’s online services to confirm that the transfer was processed. Id. ¶ 20.

           Early Warning is entitled to enforce Plaintiff’s arbitration agreements as a third-party

            beneficiary of the agreements. Early Warning is a third-party beneficiary of the

            arbitration agreements because the agreements expressly apply to third-parties who are

            involved in the conduct giving rise to the claim to be arbitrated. Early Warning is



                                                   2
            involved in the underlying transaction because it owned clearXchange, the service that

            enabled Chase customers to transfer money via QuickPay.

For these reasons, and those set forth more fully below, the Federal Arbitration Act (“FAA”)

requires this Court to grant this motion and compel Plaintiff to individually arbitrate his claims.

II.      BACKGROUND2

         Plaintiff entered into multiple agreements with Chase (collectively, the “Chase

Agreements”) that require him to arbitrate his claims. The Chase Agreements are described in

detail in Chase’s motion to compel arbitration (Dkt. 24), which (to avoid repetition) Early Warning

incorporates herein by reference.

         As explained in Chase’s brief, Plaintiff entered into a Deposit Account Agreement with

Chase. The DAA includes an arbitration agreement which clearly describes the arbitration

obligation:

                 12. Arbitration
                 You and we agree that upon the election of either of us, any dispute
                 relating in any way to your account or transactions will be resolved
                 by binding arbitration as discussed below, and not through litigation
                 in any court (except for matters in small claims court).

                 This arbitration agreement is entered into pursuant to the Federal
                 Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).

                 …

                 What claims or disputes are subject to arbitration?

                 Claims or disputes between you and us about your deposit account,
                 transactions involving your deposit account, safe deposit box, and
                 any related service with us are subject to arbitration. Any claims or
                 disputes arising from or relating to this agreement, any prior account
                 agreement between us, or the advertising, the application for, or the

2
      For purposes of this motion only, Early Warning assumes the factual allegations in the
      complaint to be true. In the event this case proceeds beyond this Motion to Compel Arbitration
      (and it should not), Early Warning reserves the right to contest the veracity and legal
      sufficiency of Plaintiff’s allegations.

                                                   3
               approval or establishment of your account are also included. Claims
               are subject to arbitration, regardless of what theory they are based
               on or whether they seek legal or equitable remedies. Arbitration
               applies to any and all such claims or disputes, whether they arose in
               the past, may currently exist or may arise in the future. All such
               claims or disputes are referred to in this section as “Claims.”

               The only exception to arbitration of Claims is that both you and we
               have the right to pursue a Claim in a small claims court instead of
               arbitration, if the Claim is in that court’s jurisdiction and proceeds
               on an individual basis.

DAA ¶ I.12. The arbitration agreement in the DAA also includes a class action waiver:

               YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR
               PARTICIPATE IN A CLASS OR REPRESENTATIVE BASIS IN
               COURT OR IN ARBITRATION. ALL DISPUTES, EXCEPT AS
               STATED BELOW, MUST BE RESOLVED BY BINDING
               ARBITRATION WHEN EITHER YOU OR WE REQUEST IT.

Id. In addition, the arbitration provision makes clear that claims against third parties and Chase

“affiliates” must be arbitrated:

               Does arbitration apply to Claims involving third parties?

               Arbitration applies whenever there is a Claim between you and us.
               If a third party is also involved in a Claim between you and us, then
               the Claim will be decided with respect to the third party in
               arbitration as well, and it must be named as a party in accordance
               with the rules of procedure governing the arbitration. No award or
               relief will be granted by the arbitrator except on behalf of, or against,
               a named party. For purposes of arbitration, “you” includes any
               person who is listed on your account, and “we” includes JPMorgan
               Chase Bank, N.A., all its affiliates, and all third parties who are
               regarded as agents or representatives of ours in connection with a
               Claim. (If we assign your account to an unaffiliated third party, then
               “we” includes that third party.) The arbitration may not be
               consolidated with any other arbitration proceeding.

Id.

       Plaintiff entered into other agreements with Chase, including the Online Services

Agreement. That agreement confirmed Plaintiff’s agreement to be bound by the Deposit Account

Agreement described above. See OSA ¶ 9 (“[Y]ou agree to be bound by and comply with . . . all

                                                  4
account agreements . . . .”).   The Online Services Agreement also includes an arbitration

agreement:

              YOU HEREBY AGREE THAT ANY DISPUTE, CLAIM OR
              CONTROVERSY ARISING NOW OR IN THE FUTURE
              UNDER OR RELATING IN ANY WAY TO THIS
              AGREEMENT, OR TO THE ONLINE SERVICE (“CLAIM”),
              REGARDLESS OF THE NATURE OF THE CAUSE(S) OF
              ACTION ASSERTED (INCLUDING CLAIMS FOR
              INJUNCTIVE,  DECLARATORY,      OR   EQUITABLE
              RELIEF), SHALL BE RESOLVED BY BINDING
              ARBITRATION. CLAIMS SUBJECT TO ARBITRATION
              INCLUDE    CLAIMS   THAT    ARE     MADE    AS
              COUNTERCLAIMS, CROSS CLAIMS, THIRD PARTY
              CLAIMS,   INTERPLEADERS,     OR    OTHERWISE.
              ARBITRATION REPLACES THE RIGHT TO GO TO
              COURT, AND YOU THEREFORE AGREE TO WAIVE ANY
              RIGHT THAT YOU OR WE MIGHT OTHERWISE HAVE
              HAD TO A JURY TRIAL OR THE OPPORTUNITY TO
              LITIGATE ANY CLAIMS IN COURT BEFORE EITHER A
              JUDGE OR JURY. YOU FURTHER AGREE THAT YOU
              WILL NOT BE ABLE TO BRING A CLASS ACTION OR
              OTHER REPRESENTATIVE ACTION (SUCH AS AN
              ACTION IN THE FORM OF A PRIVATE ATTORNEY
              GENERAL) TO LITIGATE ANY CLAIMS IN COURT
              BEFORE EITHER A JUDGE OR JURY; NOR WILL YOU BE
              ABLE TO PARTICIPATE AS A CLASS MEMBER IN A
              CLASS ACTION OR OTHER REPRESENTATIVE ACTION
              IN ARBITRATION OR IN COURT BEFORE EITHER A
              JUDGE OR JURY. IF THE PRECEDING SENTENCE IS
              NOT ENFORCED FOR ANY REASON, THEN YOU AGREE
              THAT IN SUCH CASE ANY CLASS DISPUTE WILL NOT
              BE RESOLVED THROUGH ARBITRATION.

              This binding arbitration provision applies to any and all Claims that
              you have against us, our parent, subsidiaries, affiliates, licensees,
              predecessors, successors, assigns, and against all of their respective
              employees, agents, or assigns, or that we have against you; it also
              includes any and all Claims regarding the applicability of this
              arbitration clause or the validity of the Agreement, in whole or in
              part. It is made pursuant to a transaction involving interstate
              commerce, and shall be governed by the Federal Arbitration Act, 9
              U.S.C. sections 1-16, as it may be amended.




                                                5
Id. ¶ 12. That agreement also includes a class action waiver. Id. And it provides that the

“arbitration provision applies to any and all Claims that you have against us, our parent,

subsidiaries, affiliates, licensees, predecessors, successors, assigns, and against all of their

respective employees, agents, or assigns.” Id.3

III.      ARGUMENT

          A.      The FAA Applies and Requires Enforcement of the Arbitration Agreements.

          The FAA preempts state law and requires enforcement of arbitration agreements by

providing that agreements to arbitrate “shall be valid, irrevocable, and enforceable.” 9 U.S.C. § 2.

The FAA applies to any written arbitration agreement contained in a contract “evidencing a

transaction involving commerce.” Id. The Supreme Court has expansively construed the phrase

“involving commerce” as extending the FAA’s reach to the full limit of Congress’ Commerce

Clause power. See Allied-Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 268 (1995).

          The FAA unquestionably applies to the arbitration agreements at issue here. Indeed, the

agreements expressly provide that they are “entered into pursuant to the Federal Arbitration Act,

9 U.S.C. §§ 1–16.” DAA ¶ I.12.4 Moreover, the FAA applies because the contract between

Plaintiff and Chase is a contract between citizens of different states. Chase is a national banking

association with its main office as designated in its Articles of Association, in Ohio, and Plaintiff

is a citizen of the State of Illinois. Compl. ¶¶ 4-5. Contracts between citizens of different states

affect commerce, rendering the FAA applicable. See, e.g., Falbe v. Dell Inc., No. 4-c-1425, 2004

U.S. Dist. LEXIS 13188, at *7 (N.D. Ill. July 12, 2004) (“Because the transaction at issue involved



3
       Plaintiff similarly agreed to be bound by the Deposit Account Agreement in Chase’s QuickPay
       Services Agreement, which governs his use of the QuickPay service at issue here. Declaration
       of Nicholas Sergi, Dkt. 25-3, Exhibit C, ¶ 16.
4
       See also OSA ¶ 12.

                                                  6
interstate commerce—a Delaware corporation with its principal place of business in Texas sold a

computer to an Illinois citizen—the arbitration agreement in the Terms and Conditions is governed

by the FAA.”).

       “The principal purpose of the FAA is to ensur[e] that private arbitration agreements are

enforced according to their terms.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011)

(internal quotation marks omitted). The FAA both “embod[ies]” and declares a “national policy

favoring arbitration.” Id. at 346; Preston v. Ferrer, 552 U.S. 346, 353 (2008). The Supreme Court

has interpreted the FAA as reflecting both “a liberal federal policy favoring arbitration, and the

fundamental principle that arbitration is a matter of contract.” Concepcion, 563 U.S. at 333. “In

line with these principles, courts must place arbitration agreements on an equal footing with other

contracts, and enforce them according to their terms.” Id. at 339 (internal citation omitted).

       The Supreme Court consistently has recognized and reiterated this strong public policy in

favor of arbitration. See, e.g., Am. Express Co. v. Italian Colors Rest., 133 S. Ct. 2304, 2308–09

(2013); Concepcion, 563 U.S. at 339. Illinois law is in accord. See Donaldson, Lufkin & Jenrette

Futures, Inc. v. Barr, 530 N.E.2d 439, 443 (Ill. 1988) (“The [Illinois Uniform Arbitration Act]

embodies a legislative policy favoring enforcement of agreements to arbitrate future disputes.”).

To further the FAA’s purposes, the Supreme Court has emphasized that courts should interpret

arbitration clauses liberally in favor of arbitration. See Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24–25 (1983) (“any doubts concerning the scope of arbitrable issues

should be resolved in favor of arbitration”). The Supreme Court has instructed that courts should

“move the parties to an arbitrable dispute out of court and into arbitration as quickly and easily as

possible.” Preston, 552 U.S. at 357 (quotation omitted). “A prime objective of an agreement to




                                                 7
arbitrate is to achieve streamlined proceedings and expeditious results.” Concepcion, 563 U.S. at

346.

          This Court should grant Early Warning’s Motion and require Plaintiff to arbitrate his claims

because, as set forth below: (i) Plaintiff is bound by the obligations in his agreements with Chase,

including the obligation to arbitrate disputes on an individual basis; (ii) Plaintiff’s claims fall

within the scope of those arbitration agreements; and (iii) Early Warning is entitled to enforce

Plaintiff’s arbitration agreements with chase as a third-party beneficiary and a closely related

entity.

          B.      Plaintiff Agreed to Arbitrate the Claims He Asserts in This Lawsuit.

          Plaintiff agreed to arbitrate, rather than litigate in court, the claims asserted in this lawsuit.

As demonstrated in Chase’s motion to compel arbitration, the Chase Agreements are valid and

enforceable against Plaintiff. See Chase’s Memo. in Support of Motion to Compel Arbitration,

Dkt. 25 at 9–12.

          C.      Plaintiff’s Claims Fall Within the Scope of Plaintiffs’ Arbitration Agreements.

          The arbitration agreements broadly apply to “[a]ny claims or disputes arising from or

relating to” Plaintiff’s Deposit Account Agreement and “ANY DISPUTE, CLAIM OR

CONTROVERSY ARISING . . . UNDER OR RELATING IN ANY WAY TO [THE

ONLINE SERVICES AGREEMENT], OR TO THE ONLINE SERVICE.” DAA ¶ I.12; OSA

¶ 12. The arbitration agreement in the DAA specifically applies to claims relating to “transactions

involving [Plaintiff’s] deposit account.” DAA ¶ I.12.

          Plaintiff’s claims fall directly within the scope of the arbitration agreements because they

relate to transactions involving Plaintiff’s deposit account and Plaintiff’s use of Chase’s online

account services. Plaintiff bases his claims on an allegation that he transferred money from his

Chase “checking account.” Compl. ¶¶ 13–18. He alleges that Chase “deduct[s] the purchase or

                                                      8
transfer amount from the customer’s checking account” and that Early Warning’s clearXchange

service “works to transfer funds to or from a Chase account.” Id. ¶¶ 13–14. Plaintiff also alleges

that he used Chase’s online services to verify whether his attempted payment was processed. Id.

¶ 20. Thus, it could not be clearer that Plaintiff’s claims relate to his deposit account and his use

of Chase’s online account services.

       D.      Early Warning is Entitled to Enforce Plaintiff’s Arbitration Agreements With
               Chase.

       Although Early Warning is not a signatory to the Chase Agreements, it is nonetheless

entitled to enforce the arbitration agreements against Plaintiff. Non-signatories can compel

arbitration against signatories under “traditional principles of state law.” Arthur Andersen LLP v.

Carlisle, 556 U.S. 624, 631 (2009); see also A.D. v. Credit One Bank, N.A., 885 F.3d 1054, 1063

(7th Cir. 2018) (applying Nevada choice of law provision when assessing ability to compel

arbitration against non-party). The Deposit Account Agreement is governed by Illinois law, and

the Online Services Agreement is governed by New York law. DAA ¶ I.6; OSA ¶ 18. Both Illinois

and New York law permit Early Warning to compel arbitration against Plaintiff as a third-party

beneficiary. New York law also permits Early Warning to compel arbitration because Plaintiff

alleges that Early Warning is “closely related” to Chase.

               1.      Early Warning is a Third-Party Beneficiary to the Deposit Account
                       Agreement Under Illinois Law.

       In Illinois, a third-party beneficiary can enforce an arbitration agreement. Cont’l Cas. Co.

v. Am. Nat’l Ins. Co., 417 F.3d 727, 734 (7th Cir. 2005); see also Johnson v. Noble, 608 N.E.2d

537, 540 (Ill. App. Ct. 1992) (“The third-party beneficiary doctrine applies to arbitration

agreements.”). A third-party beneficiary can enforce an arbitration agreement when its rights

“affirmatively appear from the language of the instrument” and the provision is “made for the

direct benefit of the third party.” Cont’l Cas., 417 F.3d at 734.      It is “not necessary that the

                                                 9
beneficiary be identified by name in the contract.” Id. Instead, all that is required is that the

beneficiary “be identified in some manner, for example, by describing the class to which it

belongs.” Id. (citing Holmes v. Fed. Ins. Co., 820 N.E.2d 526, 530 (Ill. App. Ct. 2004)).

       Early Warning can enforce the arbitration agreement in the Deposit Account Agreement

because it is a third-party beneficiary of the agreement. This fact is evident from the face of the

arbitration agreement, which unambiguously permits third parties in Early Warning’s position to

enforce the agreement. Indeed, the arbitration agreement expressly provides that “[i]f a third party

is also involved in a Claim between you and us, then the Claim will be decided with respect to the

third party in arbitration as well, and it must be named as a party in accordance with the rules of

procedure governing the arbitration.” DAA ¶ I.12. Early Warning falls within the class of third

parties “involved in a claim” between Plaintiff and Chase because Plaintiff named both Chase and

Early Warning as defendants in this lawsuit and asserted an Illinois Consumer Fraud and Deceptive

Business Practices Act claim and Electronic Funds Transfer Act claim against both parties based

on a transaction that Plaintiff alleges involved both Chase and Early Warning. Compl. ¶ 2.

       Moreover, the Complaint alleges joint conduct by Chase and Early Warning without

making a distinction between the two entities. For example, Plaintiff refers to the Defendants

“collectively” and alleges that they both “fail[ed] to properly remit certain payments as directed

by Chase’ [sic] customers.” Id. ¶ 1. Plaintiff also alleges that: (i) Chase QuickPay is “controlled”

by Early Warning; (ii) Early Warning’s clearXchange service “works to transfer funds to or from

a Chase account;” and (iii) he would send his landlord money “using [Chase] QuickPay, through

clearXchange.” Id. ¶¶ 1, 14, 17. Plaintiff plainly alleges that Early Warning’s clearXchange

services are closely linked with Chase’s QuickPay services. Thus, Early Warning is plainly

“involved” in the alleged transaction at the center of this lawsuit. Accordingly, Early Warning’s



                                                10
rights affirmatively appear in the agreement, Early Warning falls within the class of beneficiaries

to which the arbitration agreement applies, and the arbitration agreement was made for Early

Warning’s direct benefit.

       Illinois courts, federal and state, routinely permit third parties to enforce arbitration

agreements. See, e.g., Cont’l Cas., 417 F.3d at 735 (holding that defendant could “enforce the

Participation Agreement’s arbitration provision as a third-party beneficiary”). For example, Judge

Gettleman recently compelled arbitration under similar circumstances. In Brown v. Worldpac,

Inc., a truck driver sued a wholesale distributor for which he delivered product. No. 17-cv-6396,

2018 U.S. Dist. LEXIS 16372, at *2 (N.D. Ill. Feb. 1, 2018). The truck driver had been hired by

a staffing company and did not have a contract with the distributor. Id. The driver’s contract with

the staffing company contained an arbitration provision that required him to arbitrate any claims

against the staffing company or its “customers.” Id. at *8. Although the distributor was not named

in the agreement, Judge Gettleman held that the distributor was “entitled to enforce the arbitration

provision as a third-party beneficiary of that provision” because it was a customer of the staffing

company. Id. at *8–9.

       Like the distributor in Brown, Early Warning is an intended third-party beneficiary under

Illinois law of the arbitration provision in Chase’s Deposit Account Agreement. In fact, it is even

more evident that Early Warning is an intended third-party beneficiary as the agreement expressly

contemplates and requires arbitration against a third party involved in the underlying conduct.

Early Warning can therefore compel arbitration against Plaintiff.

               2.       Early Warning is a Third-Party Beneficiary of the Online Services
                        Agreement Under New York Law.

       The Online Services Agreement confirms that Plaintiff agreed to be bound by the terms of

the Deposit Account Agreement. See OSA ¶ 9 (“[Y]ou agree to be bound by and comply with . .


                                                11
. all account agreements . . . .”). That includes the DAA’s arbitration agreement which—as shown

above—permits Early Warning to compel arbitration against Plaintiff. That should end the

inquiry, and Plaintiff should be required to arbitrate his claims against Early Warning.

       That conclusion is underscored by the fact that the Online Services Agreement also

contains an arbitration agreement that Early Warning can enforce. That arbitration agreement is

governed by New York law. OSA ¶ 18. In New York, a non-signatory can enforce a contractual

provision if “the contract was intended for his benefit” and the benefit is “sufficiently immediate.”

Greater Bright Light Home Care Servs., Inc. v. Jeffries-El, 58 N.Y.S.3d 68, 74-75 (App. Div.

2017). It is “not necessary that third-party beneficiaries be identified or identifiable at the time of

the making of the contract.” 981 Third Ave. Corp. v. Beltramini, 108 A.D.2d 667, 669 (N.Y. App.

Div. 1985). Instead, the intended beneficiary need only “be one of a class of persons intended to

be benefited.” Id.

       The language in the Online Services Agreement shows that it was intended to benefit Early

Warning and that the benefit was “sufficiently immediate.” The agreement expressly provides that

the “arbitration provision applies to any and all Claims that you have against us, our parent,

subsidiaries, affiliates, licensees, predecessors, successors, assigns, and against all of their

respective employees, agents, or assigns.” OSA ¶ 12 (emphasis added). Early Warning falls

within the class of persons intended to benefit from the agreement as – based on Plaintiff’s own

allegations – it is an “affiliate” of Chase. Indeed, Plaintiff alleges that Chase’s online QuickPay

service “is controlled by [Early Warning]” and that Early Warning’s clearXchange “operates

through Chase as an application called ‘Quickpay.’” Compl. ¶¶ 1, 7. Plaintiff also alleges that

clearXchange “works to transfer funds to or from a Chase account.” Id. ¶ 14. Moreover, Plaintiff

alleges that Early Warning is “owned and governed” (in part) by Chase. Id. ¶ 7. Ownership, even



                                                  12
in part, is a textbook indicia of affiliation. See Affiliate, BLACK’S LAW DICTIONARY (10th ed.

2014) (defining “affiliate” as an organization related to another by “shareholdings or other means

of control.”). Put simply, Plaintiff’s allegations are premised on an affiliation between Early

Warning and Chase with respect to the transaction at issue, and that establishes Early Warning as

an intended beneficiary of the arbitration agreement by the agreement’s plain terms.

          The court’s decision in Bakon v. Rushmore Services Center, LLC, No. 16-CV-6137,

2017 U.S. Dist. LEXIS 85038 (E.D.N.Y. June 2, 2017), is instructive. In Bakon, an arbitration

provision was contained in an agreement that applied to the all “employees, parents, subsidiaries,

affiliates, beneficiaries, agents and assigns of you and us.” Id. at *2 (emphasis added). One of the

signatories to the agreement authorized the defendant—who was not a signatory—to collect debt

owed by the plaintiff, also a signatory. Id. The court held that the debt collector could compel

arbitration:

               That Premier, a signatory to the Agreement, “authorized or retained”
               Rushmore to collect on Bakon’s account makes Rushmore, a[t]
               minimum, an “affiliate” of Premier expressly contemplated by the
               Agreement. Rushmore, as a member of this class, was intended as a
               third party beneficiary who may enforce the Agreement.

Id. at *8. The same holds true here. Early Warning is a third-party beneficiary of the Online

Services Agreement and is entitled to compel arbitration against Plaintiff.

               3.      Early Warning Can Compel Arbitration Because Under Plaintiff’s
                       Allegations it is “Closely Related” to Chase under New York Law.

        Early Warning can also enforce the arbitration provisions in the Chase Online Services

Agreement—which is governed by New York law—because as alleged it is “closely related to one

of the signatories.” Freeford Ltd. v. Pendleton, 53 A.D.3d 32, 39 (N.Y. App. Div. 2008)

(permitting non-signatory to enforce forum selection clause) (quotation marks omitted). A non-

signatory is considered “closely related” to a signatory when enforcement of contractual provision


                                                13
is “foreseeable by virtue of the relationship between them.” Id. The non-signatory defendant must

have a “sufficiently close relationship with the signatory and the dispute to which the forum

selection clause applied.” Tate & Lyle Ingredients Ams., Inc. v. Whitefox Tech. USA, Inc., 98

A.D.3d 401, 402 (N.Y. App. Div. 2012).

        Early Warning is “closely related” to Chase for at least two reasons. First, as shown above,

under Plaintiff’s allegations, Early Warning is an “affiliate” of Chase and is partially owned by

Chase. Second, Plaintiff contends that Early Warning provided an essential service for the

payment transaction at issue here. Compl. ¶ 14. Plaintiff barely distinguishes between the two

defendants. Id. ¶¶ 16–18, 20, 23, 26, 27 (alternating between “QuickPay” and “QuickPay through

clearXchange”). Instead, he bases his claims on the same alleged misconduct. Id. ¶¶ 29–30, 36–

37. For example, he alleges that he made his payment through a “software application that is

controlled by” Early Warning. Id. ¶ 1. He alleges that this application operates by “using an agent

known as ‘clearXchange,’” which is a service owned by Early Warning. Id. ¶¶ 13, 15. And he

alleges that clearXchange “works to transfer funds to or from” bank accounts. Id. ¶ 14. And he

alleges that the bank transfer at issue in this case was “electronically transferred [] from Plaintiff

via Quickpay through clearXchange.” Id. ¶ 27.

        In sum, Chase and Early Warning—at least as it relates to Plaintiff’s allegations and the

online payment and clearXchange services at issue in this case—were “closely related.” It was

therefore “reasonably foreseeable” that Early Warning would seek to enforce Chase’s arbitration

provision. As such, Early Warning can compel arbitration against Plaintiff under Chase’s Online

Services Agreement.

IV.     CONCLUSION

        For all the reasons stated herein and in Chase’s motion to compel arbitration, Plaintiff is

contractually required to individually arbitrate, rather than litigate in court, his claims against Early

                                                   14
Warning. Accordingly, Early Warning respectfully requests that this Court grants its Motion to

Compel Arbitration and dismiss, or alternatively, stay this case in favor of arbitration.


Date: December 7, 2018                        Respectfully submitted,


                                              /s/ Kristine McAlister Brown
                                              Kristy McAlister Brown (admitted pro hac vice)
                                              Derin Dickerson (pro hac vice admission pending)
                                              Matthew L.J.D. Dowell (admitted pro hac vice)
                                              ALSTON & BIRD LLP
                                              1201 West Peachtree Street NW
                                              Atlanta, GA 30309
                                              Phone: (404) 881-7000
                                              kristy.brown@alston.com
                                              derin.dickerson@alston.com
                                              matt.dowell@alston.com

                                              Steven L. Baron (ARDC #6200868)
                                              Danielle N. Twait (ARDC #6298748)
                                              MANDELL MENKES LLC
                                              1 North Franklin Street, Suite 3600
                                              Chicago, IL 60606
                                              Phone: (312) 251-1009
                                              sbaron@mandellmenkes.com
                                              dtwait@mandellmenkes.com

                                              Attorneys for Defendant, Early Warning Services,
                                              LLC




                                                 15
                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that a true and correct copy of the foregoing

has been served on December 7, 2018 via the Court’s CM/ECF system on all counsel of record

who have consented to electronic service.

                                                            /s/ Kristine McAlister Brown




                                               16
